DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 02/14/2021 has been received and entered into the case record.
Claims 1-5, 7, 10 and 11 are amended.
Claims 1-5, 7, 10-12, 15, 23-24, 26, 30 and 35-38 are pending and have been considered on the merits. 
All arguments have been fully considered.

Information Disclosure Statement
The information disclosure statement filed 02/14/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Foreign Patent Document Cite No. 1 does not have a copy that has been filed with the IDS. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5, 7, 10, 12, 15, 23, 30, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingber et al. (US 2014/0038279).
Regarding claims 1, 5, 35, 36, Ingber et al. teaches a method of culturing and/or maintaining epithelial cells in a microfluidic cell culture system with microfluidic channels (Abstract, para. 0198, Fig). Culture media (i.e. aqueous medium) is supplied along with the cells in the first and second cell culture channels in order to produce intestinal epithelial structures (Figure 12A, 12C, Example 1). The first cell culture channel of the microfluidic device comprises intestinal epithelial cells and the second cell culture channel can comprise connective cells disclosed as fibroblasts (i.e. mesenchymal cells) (para. 0104-105).  A porous membrane which can be oriented in any manner between the two culture channels allows for the layering of the two different types of cells and allows for growth of both cell cultures on either side of the porous membrane and thus are covered (i.e. proliferation of epithelial cells until at least part of the channel network is covered/part of the mesenchymal cells is covered with epithelial cells) (para. 0070, 0074)
Regarding claims 7, 10, and 15, Ingber et al. teaches that the porous membrane within the microchannel can be cylindrical or tubular “such that a first cell culture channel is located within the tube formed by the membrane and a second cell culture channel comprises the space between the membrane and the walls of the fluid channel” (para. 0070). The first cell culture channel contains epithelial cells and the second cell culture channel can contain fibroblasts (i.e. mesenchymal cells) and other cell types (para. 0105-0105). Through this, a tubular structure on both the epithelial and mesenchymal sides of the cylindrical/tubular membrane as described in the instant specification is formed by growing onto the tube formed by the membrane in the microchannel fluidic device wherein the epithelial tubular structure is inside the mesenchymal cell tubular structure.

Regarding claim 23, Ingber et al. teaches that there are two fluid sources (Fig. 21; 32, 34) which flow into the microfluidic device (Fig. 21; 5) and fluid collection reservoirs (Fig. 21; 36, 38) which allow a fluid path from the cells (Fig. 21, para. 0068).
Regarding claim 30, Ingber et al. teaches that the cells within the cell culture systems described can be contacted with an intestinal effector agent which is disclosed as a treatment or drug (para. 0121-0122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 24, 26, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Tan and Desai (2005. Journal of Biomedical Materials Research 72A(2): 1460-160) in view of Ravindran et al. (2010. Tissue Engineering: Part A 16(1): 327-342) and Thuenauer et al. (2014. Analyst 139(13): 3206–3218)
Regarding Claims 1 and 2, Tan and Desai teaches a method of co-culturing endothelial cells, fibroblast cells (i.e. mesenchymal cells) and smooth muscle cells in a layer by layer microfluidic process in order mimic a blood vessel wall. The process is generally applicable to other microstructures of living tissues (Abstract, Figure 1, p. 149). The fibroblast cells are first introduced to the microfluidic channels via a prepolymer solution (i.e. gel precursor) to occupy at least part of the microfluidic channel network 
Ravindran et al. teaches that the culturing methods of Tan and Desai can be applied to cultures concerning epithelial cells and mesenchymal cells in creating a co-culture to monitor epithelial-mesenchymal interactions (Abstract, p.328).
Thuenauer et al. teaches a microfluidic culture system which aims to mimic the microenvironment as closely as possible via forces such as flow of fluid (i.e. epithelial cells in aqueous form) which induce the stimulation of epithelial cell layers. Epithelial cell layers that line ducts, and especially endothelial cell layers that line the blood vessels, are subjected to constantly changing fluid flow that causes shear strain in the cells (Abstract, p. 2, 9). By design, channels in microfluidic devices can readily be subjected to fluid flows of defined durations and velocities. Thus, microfluidic biochips are powerful tools to investigate the effects of fluid flow on cells and have helped to reveal that other cellular flow sensors might exist. Furthermore it has been reported that the combination of fluid flow and cyclic mechanical strain significantly improved the differentiation status in a microfluidic model of the intestinal epithelium based on Caco-2 cells (p. 9-10).
It would be obvious to one of ordinary skill in the art to utilize the microfluidic culture system comprising fibroblast cells (i.e. mesenchymal cells) in a prepolymer being injected into a microfluidic channel as taught by Tan and Desai and apply the epithelial cells prepared via the same method as taught by Ravindran et al. in order to create a co-culture involving a microfluidic method, mesenchymal cells and epithelial cells wherein the epithelial cells are introduced in an aqueous mixture as taught by Thuenauer et al. with a reasonable expectation of success. One would be motivated to combine Tan and Desai with Ravindran et al. in order to take a culture system made to mimic blood vessels and create a culture system to observe epithelial-mesenchymal interactions with respect to tooth, lung and kidney tissue formation (Ravindran et al., Abstract). An artisan would be further motivated to add epithelial cells in an aqueous solution as fluid-flow shear stress would help to mimic the microenvironment of the native 
Regarding claim 3, Tan and Desai teach the gel containing cells being patterned by removing a PDMS stamp (i.e. a sacrificial layer) after gelation (Figure 1).
Regarding claim 4, Tan and Desai teach fibroblasts and smooth muscle cells suspended in a prepolymer before being introduced into the culture system (p. 147).
Regarding claim 11, 37, and 38, Tan and Desai teach that the SMC cells introduced in the gels migrate between layers and differentiate in the channel (Figure 4, p. 150).
Regarding claim 24, Tan and Desai teach the gel is in direct contact with the PDMS microchannels during the “in-channel” culture method (p. 149).
Regarding claim 26, Tan and Desai teach both smooth muscle cells and fibroblasts (i.e. different types of mesenchymal cells) being introduced into the same microfluidic channel (Figure 1).
Therefore the invention as a whole would be obvious to one of ordinary skill in the art at the time of the effective filing date. 

Response to Arguments
Applicant’s arguments filed on 02/14/2021 with respect to the Information Disclosure Statement, 112(b) rejection, and objections have been fully considered and are persuasive in light of the amendments made and the Information Disclosure Statements and prior art filed.  
The 112(b) rejection and claim objections have been withdrawn.
Applicant's arguments filed 02/14/2021 regarding the 102 rejection have been fully considered but they are not persuasive
Applicant argues that Ingber discloses a culture device that is different than the present invention in that it comprises a membrane and the cells are cultivated on either side of the membrane, while the present invention does not have a membrane. Applicant argues that though the absence of a membrane is implicit it is clear from the claims and description of the current application that no membrane is utilized. 
Examiner disagrees. The lack of membrane is implicit and only disclosed in the instant specification while the current instant claims recites the claim language of “comprises” and therefore a membrane in the microfluidic device could be within the scope of the claims as they are presently recited. The instant specification does provide for a method wherein the mesenchymal cells and/or basal lamina can be in direct contact with the epithelial cells, without the presence of any artificial, non-natural or from the outside introduced10 membrane, such as the membranes used in transwell systems, however it is not reflected in the claims. Furthermore as the membrane is porous, some of the cells are in direct contact with each other. Additionally, regarding the culture method, although examples show that the epithelial cells are added first, claims instantly presented comprise a series of steps but the claims don’t recite that the steps are practiced in a certain order.
On pages 11-13, Applicant argues that Tan discloses that the multilayer system is utilized using biopolymers with each cell type and therefore is different than the current invention wherein the epithelial cells are in direct contact with the culture medium. Newly amended claim 1 reflects this limitation as it now recites the introduction of the mesenchymal cells via an aqueous media.
Applicant’s arguments filed on 02/14/2021, with respect to the 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in light of the amendments made to claim 1 incorporating Thuenauer et al to address the new limitations.
On pages 11-13, Applicant argues that Tan discloses that the multilayer system is utilized using biopolymers with each cell type and therefore is different than the current invention wherein the epithelial cells are in direct contact with the culture medium. Newly amended claim 1 reflects this limitation as it now recites introducing epithelial cells in an aqueous medium into the channel. Furthermore, Applicant 
Examiner has addressed the new claim limitation by utilizing Thuenauer et al. to discuss why utilizing an aqueous solution of epithelial cells would be obvious due to flow stress conditions. Furthermore, Ravindran is not relied upon for a microfluidic device but rather to show that Tan and Desi’s method which is the same method utilized in Ravindran can be utilized with all claimed cell types. 
Therefore applicants arguments are not persuasive regarding the cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635